


Exhibit 10.52

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement is entered into by and among AMC ENTERTAINMENT INC., a
Delaware corporation (“AMCE”), AMERICAN MULTI-CINEMA, INC., a Missouri
corporation (“AMC” and, collectively with AMCE, the “Company”), and SAMUEL D.
GOURLEY (“Employee”). In consideration of the mutual promises and covenants
contained herein, the parties hereto agree as follows:

 

1.                                       Duties. During the Term (as defined in
Section 2) of his employment by the Company under this Agreement, Employee shall
devote his full time and attention to the business of the Company as directed by
the President, AMC Film Marketing, and Executive Vice President (“EVP”), North
America Film Operations, or such other designees as determined by AMC’s
President and Chief Operating Officer.

 

2.                                       Term. The term of this Agreement shall
commence as of July 1, 2001 and shall terminate on June 30, 2002 or sooner as
provided in Section 6 below (such period, as it may be extended, the “Term”). On
each July 1 hereafter, commencing in 2002, one year shall be added to the Term
of Employee’s employment with the Company under this Agreement, so that as of
each July 1 the Term of Employee’s employment hereunder shall be one (1) year.

 

3.                                       Compensation.

 

(a)                                 Base Salary. During the Term of his
employment by the Company under this Agreement, Employee shall receive an annual
salary of $197,608.00 (“Base Salary”) plus an additional $17,500.00 on an annual
basis as a market allowance (to be paid as long as Employee is employed by
Company in an area which the Company designates as a “market allowance area”)
(all less withholding for applicable taxes), payable in accordance with the
Company’s payroll procedures for its salaried employees, subject to such
increases as may be determined by the President, AMC Film Marketing and EVP
North America Film Operations, with the approval of AMC’s President and Chief
Operating Officer.

 

(b)                                Bonus. In addition to Base Salary, Employee
shall be eligible to receive an annual bonus (the “Bonus”) as determined from
time to time by the President, AMC Film Marketing and EVP North America Film
Operations, with the approval of AMC’s President and Chief Operating Officer
based on the Company’s applicable incentive compensation program, as such may
exist from time to time.

 

(c)                                 Benefits. During the Term of Employee’s
employment by the Company under this Agreement, Employee also shall be eligible
for the benefits offered by the Company from time to time to the Company’s other
executive officers (such as group insurance, pension plans, thrift plans, stock
purchase plans and the like). Nothing herein shall be construed so as to prevent
the Company from modifying or terminating any employee benefit plans or programs
it may adopt from time to time.

 

1

--------------------------------------------------------------------------------


 

(d)                                 Automobile. During the Term of Employee’s
employment by the Company under this Agreement, the Company shall provide
Employee with a Company owned or leased automobile or an equivalent automobile
allowance.

 

4.                                       Expense Reimbursements. During the Term
of Employee’s employment by the Company under this Agreement, the Company shall
reimburse Employee for business travel and entertainment expenses reasonably
incurred by Employee on behalf of the Company in accordance with the Company’s
procedures, as such may exist from time to time.

 

5.                                       Termination. Employee’s employment by
the Company under this Agreement shall be terminated upon the earliest to occur
of the following events:

 

(a)                                  Resignation. Employee’s resignation or
other voluntary departure.

 

(b)                                 Death. The death of Employee.

 

(c)                                  Disability. If, as a result of Employee’s
incapacity due to physical or mental illness, (i) Employee shall not have been
regularly performing his duties and obligations hereunder for a period of one
hundred twenty (120) consecutive days (a “Disability”), (ii) the Company has
given Employee the written Notice of Termination pursuant to Section 6(a)
hereof, and (iii) within thirty (30) days after the Company gives Employee such
written Notice of Termination (which may occur before or after the end of such
120 day period), Employee shall not have returned to the performance of his
duties and obligations hereunder on a regular basis.

 

(d)                                 Cause. Employee is terminated for Cause. For
purposes of this Agreement, “Cause” is defined as (i) the willful and continued
failure by Employee to perform substantially his duties with the Company (other
than any such failure resulting from his incapacity due to physical or mental
illness), or (ii) the willful engaging by Employee in misconduct which is
materially and demonstrably injurious to the Company. For purposes of this
Agreement, no act, or failure to act, on the part of Employee shall be
considered “willful” unless such act was committed, or such failure to act
occurred, in bad faith and without reasonable belief that Employee’s act or
failure to act was in the best interests of the Company.

 

(e)                                  Without Cause. The employment of Employee
by the Company under this Agreement may be terminated without Cause with
severance at any time by the President, AMC Film Marketing and EVP North America
Film Operations, with approval from AMC’s President and Chief Operating Officer,
in their sole discretion. In the event of payment of severance without Cause,
Employee shall receive the severance amount specified in paragraph 7(c) herein
and in such case, Employee will not receive severance under the AMC Severance
Pay Plan.

 

2

--------------------------------------------------------------------------------


 

(f)                                    Change of Control. Employee terminates
his employment by the Company hereunder due to the occurrence of any one or more
of the events described in clauses (i), (ii) and (iii) below subsequent to a
Change of Control (as defined below), provided that Employee has given the
Company the written Notice of Termination pursuant to Section 6(a) hereof within
sixty (60) days of the occurrence of any such event:

 

(i)                                     a substantial adverse alteration in
Employee’s responsibilities from those in effect immediately prior to the Change
of Control;

 

(ii)                                  a reduction in Employee’s Base Salary
below the rate that is in effect immediately prior to the Change of Control; or

 

(iii)                               a material reduction in the benefits
provided to Employee by the Company prior to the Change of Control.

 

For purposes of this Agreement a “Change of Control” means (i) a merger,
consolidation or similar transaction involving the Company after which holders
of the Company’s stock before such transaction do not own at least 50% of the
combined voting power of all shares generally entitled to vote in the election
of the members of the Board of Directors of the surviving entity, (ii) the
acquisition by any person or group (other than Apollo or the holders of Class B
Stock on the Initial Issuance Date), so long as neither Apollo nor such holders
of Class B Stock is a part of such group (as such term is defined in
Section 13(d) of the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder), of beneficial ownership of at least 50% of
the combined voting power of all shares generally entitled to vote in the
election of the members of the Board of Directors of the Company, or (iii) the
sale of all or substantially all of the assets of the Company or similar
transaction (the determination of aggregate voting power to recognize that the
Company’s Class B Stock has ten votes per share and the Company’s Common Stock
has one vote per share).

 

“Apollo” means Apollo Management IV, L.P., Apollo Management V, L.P. and their
affiliates.

 

“Class B Stock” means the Class B Stock, par value $0.66 2/3 per share, of the
Company.

 

“Common Stock” means the Common Stock, par value $0.66 2/3 per share, of the
Company.

 

“Initial Issuance Date” means April 19, 2001, the first date of issuance of the
Preferred Stock (as defined in the Investment Agreement described below, which
definition

 

3

--------------------------------------------------------------------------------


 

is incorporated herein by this reference) pursuant to the closing of the
Investment Agreement.

 

“Investment Agreement” means the Investment Agreement entered in as of April 19,
2001 among the Company and certain investors named therein.

 

(g)                                 Retirement. The retirement of the Employee
at or after age 65.

 

6.                                       Termination Procedure.

 

(a)                                  Notice of Termination. Any termination of
the Company’s employment of Employee, either by the Company or by Employee
(other than termination pursuant to Section 5(a) or (b) hereof), shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 11. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall, where applicable, set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Employee under the provisions so indicated.

 

(b)                                 Date of Termination. “Date of Termination”
shall mean (i) if Employee’s employment by the Company is terminated by
Employee’s resignation, retirement or other voluntary departure, the date of
such event, (ii) if Employee’s employment by the Company is terminated by his
death, the date of death, (iii) if Employee’s employment by the Company is
terminated pursuant to Section 5(c) hereof, thirty (30) days after Notice of
Termination is given (provided that Employee shall not have again become
available for service to the Company on a regular basis during such thirty (30)
day period), (iv) if Employee’s employment by the Company is terminated for
Cause, the date specified in the Notice of Termination, and (v) if Employee’s
employment by the Company is terminated for any other reason, the date on which
a Notice of Termination is given.

 

7.                                       Compensation During Disability or Upon
Termination.

 

(a)                                  During Disability. During any period that
Employee fails to perform his duties under this Agreement as a result of
incapacity due to physical or mental illness (a “disability period”), Employee
shall continue to receive his Base Salary at the rate then in effect for such
period until his employment by the Company is terminated pursuant to
Section 5(c) hereof, provided that payments so made to Employee during the first
180 days of any such disability period shall be reduced by the sum of the
amounts, if any, paid to Employee at or prior to the time of any such payment
under disability benefit plans of the Company or under the Social Security
disability insurance program, and which amounts were not previously applied to
reduce any such payment. Employee shall also receive a pro rata portion of the
Bonus described in Section 3(b) pursuant to the Company’s applicable incentive
compensation program (the amount of such pro rated Bonus to be determined as

 

4

--------------------------------------------------------------------------------


 

though the target level (or if there is no target level, at 45% of the Base
Salary at the rate then in effect) was attained, multiplied by a fraction, the
numerator of which is the number of completed months in the then current Bonus
program year and the denominator of which is 12), as such may exist from time to
time.

 

(b)                                 Termination for Employee Resignation, Cause
or Retirement. If Employee’s employment by the Company is terminated pursuant to
Section 5(a), (d) or (g), the Company shall pay Employee his accrued but unpaid
Base Salary through the Date of Termination at the rate in effect at the time
Notice of Termination is given, and the Company shall have no further
obligations to Employee under this Agreement. If Employee’s employment by the
Company is terminated by Employee’s retirement, Employee shall also receive a
pro rata portion of the Bonus described in Section 3(b) pursuant to the
Company’s applicable incentive compensation program (the amount of such pro
rated Bonus to be determined as though the target level (or if there is no
target level, at 45% of the Base Salary at the rate then in effect) was
attained, multiplied by a fraction, the numerator of which is the number of
completed months in the then current Bonus program year and the denominator of
which is 12), as such may exist from time to time.

 

(c)                                  Termination for Death, Disability, Without
Cause or by Employee due to a Change of Control. If Employee’s employment by the
Company is terminated pursuant to Section 5(b), (c), (e) or (f), the Company
shall pay to Employee or his personal representative a lump sum amount equal to
one year Base Salary plus the amount of any annual market allowance (less
withholding for applicable taxes) of Employee in effect on the Date of
Termination.

 

8.                                       Confidentiality. Employee acknowledges
that he knows and in the future will know information relating to the Company
and its affiliated companies and their respective operations that is
confidential or a trade secret. Such information includes information, whether
obtained in writing, in conversation or otherwise, concerning corporate
strategy, intent and plans, business operations, pricing, costs, budgets,
equipment, the status, scope and term of pending acquisitions, negotiations and
transactions, the terms of existing or proposed business arrangements, contracts
and obligations, and corporate and financial reports. Such confidential or trade
secret information shall not, however, include information in the public domain
unless Employee has, without authority, made it public.

 

Employee shall (a) not disclose such information to anyone except in confidence
and as is necessary to the performance of his duties for the Company, (b) keep
such information confidential, (c) take appropriate precautions to maintain the
confidentiality of such information, and (d) not use such information for
personal benefit or the benefit of any competitor or any other person.

 

Upon termination of his employment by the Company under this Agreement, Employee
shall return all materials in his possession or under his control that were
prepared

 

5

--------------------------------------------------------------------------------


 

by or relate to the Company or its affiliates, including, but not limited to,
materials containing confidential information, files, memorandums, price lists,
reports, budgets and handbooks.

 

Employee’s obligation under this Section 8 shall survive the termination of
Employee’s employment by the Company under this Agreement.

 

9.                                       Equitable Remedies. The parties
acknowledge that irreparable damage will result to the Company from any
violation of Section 8 above by Employee. The parties expressly agree that, in
addition to any and all remedies available to the Company for any such
violation, the Company shall have the remedy of restraining order and injunction
and any such equitable relief as may be declared or issued to enforce the
provisions of Section 8 above and Employee agrees not to claim in any such
equitable proceeding that a remedy at law is available to the Company.
Notwithstanding anything contained herein to the contrary and if, and only if,
any provision of the type contained in Section 8 above, as the case may be, is
enforceable in the jurisdiction in question, if any one or more of the
provisions contained in such section shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, such
provision shall be construed by limiting and reducing it so as to be enforceable
to the extent compatible with the applicable law in such jurisdiction as it
shall then appear.

 

10.                                 Successors: Binding Agreement.

 

(a)                                  Company Successors. The Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all the business of the
Company, by agreement in form and substance satisfactory to Employee, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.

 

(b)                                 Employee’s Successors. This Agreement and
all rights hereunder shall be binding upon, inure to the benefit of and be
enforceable by Employee’s personal or legal representatives and heirs.

 

11.                                 Notices.    All notices, requests, demand or
other communications under this Agreement shall be in writing addressed as
follows:

 

(a)                                  If to the Company, to:  

 

6

--------------------------------------------------------------------------------


 

Raymond F. Beagle, Jr.

Lathrop & Gage L.C.

2345 Grand Boulevard

Kansas City, Missouri 64108

 

(b)                           If to Employee, to:

 

Samuel D. Gourley

2730 Rocky Point Court

Thousand Oaks, CA 91362

 

Any such notice, request, demand or other communication shall be effective as of
the date of actual delivery thereof. Either party may change such notice address
by written notice as provided herein.

 

12.                                 Total Compensation. The compensation to be
paid to Employee under this Agreement shall be in full payment for all services
rendered by Employee in any capacity to the Company or any affiliate of the
Company.

 

13.                                 Additional Potential Compensation. Nothing
in this Agreement shall prohibit the Company from awarding additional
compensation to Employee if it is determined that such compensation is warranted
based on Employee’s performance.

 

14.                                 Other Provisions. This Agreement shall be
governed by the laws of the State of Missouri. This Agreement represents the
entire agreement of the parties hereto and shall not be amended except by a
written agreement signed by all the parties hereto. This Agreement supersedes
any prior oral or written agreements or understandings between the Company or
any affiliate of the Company and Employee. This Agreement shall not be
assignable by one party without the prior written consent of the other party,
except by the Company if it complies with Section 10 above. In the event one or
more of the provisions contained in this Agreement or any application thereof
shall be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Agreement or any
other application thereof shall not in any way be affected or impaired thereby.
Section headings herein have no legal significance.

 

15.                                 Arbitration. Any legal dispute related to
this Agreement and/or any claim related to this Agreement, or breach thereof,
shall, in lieu of being submitted to a court of law, be submitted to
arbitration, in accordance with the applicable dispute resolution procedures of
the American Arbitration Association. The award of the arbitrators shall be
final and binding upon the parties.

 

The parties hereto agree that (i) three arbitrators shall be selected pursuant
to the rules and procedures of the American Arbitration Association, (ii) at
least one arbitrator shall

 

7

--------------------------------------------------------------------------------


 

be a licensed attorney, (iii) the arbitrators shall have the power to award
injunctive relief or to direct specific performance, (iv) each of the parties,
unless otherwise provided by applicable law and procedures, shall bear its own
attorneys’ fees, costs and expenses and an equal share of the arbitrators’ and
administrative fees of arbitration, and (v) the arbitrators shall award to the
prevailing party a sum equal to that party’s share of the arbitrators’ and
administrative fees of arbitration.

 

Nothing in this section shall be construed as providing Employee a cause of
action, remedy or procedure that Employee would not otherwise have under this
Agreement or the law. Employee understands that in signing this Agreement he is
waiving any right that he may have to a jury trial or a court trial of any legal
dispute or claim as set forth above.

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.

 

 

AMC ENTERTAINMENT INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Peter C. Brown

 

 

Peter C. Brown, Chairman of the Board,

 

 

President and Chief Executive Officer

 

 

 

 

 

AMERICAN MULTI-CINEMA, INC.,

 

a Missouri corporation

 

 

 

 

 

By:

/s/ Philip M. Singleton

 

 

Philip M. Singleton, President and

 

 

Chief Operating Officer

 

 

 

/s/ Samuel D. Gourley

 

SAMUEL D. GOURLEY, EMPLOYEE

 

8

--------------------------------------------------------------------------------
